Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed May 8, 2020.
Claims 4, 5, 7-10, 12-17, 19, 20-24, 30-37, 40, 41, 46, 47, 49-52, 54-57, 59, 61-64, 66, 68, 71, 73-79, 82, 84, 86, 87, 90, 91, 94, 95, 97, 98, 101-106, 113 and 114 have been canceled.  Claims 6, 11, 29, 39, 45, 48, 53, 58, 65, 69, 72, 80, 85, 89, 92, 96, 99, 107 and 111 have been amended.
Claims 1-3, 6, 11, 18, 25-29, 38, 39, 42-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are pending in the present application.
	Claims 1-3, 6, 11, 18, 25-29, 38, 39, 42-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed November 12, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed September 9, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed April 6, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed February 25, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been placed in the file.

Drawings
The Drawings filed on May 8, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/011123 A1 to Weiler et al. in view of Aaronson et al. (U.S. pre-grant publication 2013/0041133).
	The claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine; the structure of the oligonucleotide backbone; and methods of treating in a subject in need thereof a pathological condition or disease caused by expression of a specific gene in hepatocytes using these conjugates.
	Weiler et al. discloses RNAi agents to ApoC3, APOC3 RNAi candidates can be tested by target knockdown in Huh7 cells and primary hepatocytes.  In one embodiment, the RNAi agent is double stranded, having both a sense and an antisense strand. (p. 5 paragraphs 17-18) The RNAi agents can furthermore contain overhangs of 1-4 nucleotides and/or modified nucleotides. (p. 6 paragraph 22) The RNAi agents can additionally be attached to a ligand to improve stability, distribution, or cellular uptake. (p. 9 paragraph 28) The RNAi agents are specifically described as 18-mer or 19-mers. (p. 13 paragraphs 53-54) The RNAi agents can further comprise modifications including 2’-O-methoxy and 2’-F modifications. (p. 23 paragraphs 58-61) Regarding claim 99, p. 70 paragraph 322 and p. 72 paragraph 332 of Weiler et al. discloses that the RNAi agent can have a terminal phosphorothioate linkage at the 3’- end.  Weiler et al. further discloses that the ApoC3 RNA can be conjugated to GalNAc. (p. 14 paragraph 55) In a specific embodiment, the siRNA is attached to a multivalent GalNAc ligand. (p. 127).
Weiler et al. does not specifically disclose a structure wherein the GalNAc is attached to the RNA by the specific structure recited in the claims.
	Aaronson et al. discloses an oligonucleotide attached by either the 3’- or 5’- end to one or more linkers and ligands. (p. 1 paragraph 3).  In one embodiment, the ligand is GalNAc. (p. 11 paragraphs 95-96).  Linkers disclosed by Aaronson et al. include a particular structure attached to an alkylene-amine backbone, which falls within the scope of claims 43-45, 48 and 53 (p. 8 last structure, p. 25 top of page).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Aaronson et al. to attach the siRNA molecules described by Weiler et al. to GalNAc targeting ligands.  One of ordinary skill in the art would have been motivated by the general teaching of Weiler et al. regarding attaching ligands to the siRNA molecule to look to other examples in the prior art of linkers used to attach ligands to siRNAs, such as those described by Aaronson et al.
	Therefore the invention taken as a whole is prima facie obvious.


Claims 1-3, 6, 11, 18, 25-29, 38, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Tetrahedron Letters, 2001 Vol. 42:1007-1010) (submitted and made of record on the IDS filed November 12, 2021).
	The claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (321), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine and the structure of the oligonucleotide backbone.
Ren et al. describes in scheme 2 a compound of Formula (321), particularly with galactosides as M1 ligands capable of binding to a cell surface receptor (asialoglycoprotein receptor on hepatocytes, Abstract and page 1007, left column) and the dendrimeric moiety being R4 - a moiety which is capable of binding an active drug via a covalent bond. In Ren et al., DNA was delivered (page 1009, left column, 2nd paragraph), albeit attached to the dendrimeric moiety via electrostatic interactions (page 1007, left column), still the dendrimeric moiety is capable of forming a covalent bond (e.g. through the NH2 end-groups). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to devise the conjugate of the present claims given the teachings and suggestions of Ren et al.  
One of ordinary skill in the art would have been motivated by the general teaching of Ren et al. regarding making and using conjugates of Formula (321), particularly with GalNAc moieties as M1 ligands capable of binding to a cell surface receptor and covalently bound via a phosphodiesterlink to an oligonucleotide for the purpose of providing a conjugation delivery system for gene delivery.
	Therefore, the invention taken as a whole is prima facie obvious.


Claims 1-3, 6, 11, 18, 25-29, 38, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Gene Therapy, 2007 Vol. 14:704-708) (submitted and made of record on the IDS filed November 12, 2021).
	The claims are as described above.
Kim et al. describes in Figure 1 a compound of Formula (321), particularly with galactosides as M1 ligands capable of binding to a cell surface receptor (asialoglycoprotein receptor on hepatocytes, Abstract) and the dendrimeric moiety being R4 - a moiety which is capable of binding an active drug via a covalent bond. In Kim et al., DNA was delivered (page 707), albeit attached to the dendrimeric moiety as a complex (page 704, left column), still the dendrimeric moiety is capable of forming a covalent bond (e.g. through the NH2 end-groups).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to devise the conjugate of the present claims given the teachings and suggestions of Kim et al.  
One of ordinary skill in the art would have been motivated by the general teaching of Kim et al. regarding making and using conjugates of Formula (321), particularly with GalNAc moieties as M1 ligands capable of binding to a cell surface receptor and covalently bound via a phosphodiesterlink to an oligonucleotide for the purpose of providing a conjugation delivery system for gene delivery to hepatic cells.
	Therefore, the invention taken as a whole is prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78, 80, 82, 86, 89, 91, 93-100,103 and 105 of copending Application No. 16/763,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine; the structure of the oligonucleotide backbone; and methods of treating in a subject in need thereof a pathological condition or disease caused by expression of a specific gene in hepatocytes using these conjugates.
Claim 95 of the reference application is directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker, which also has the same variations and is thus a species of the instant claims. The other cited claims of the reference application are directed to the same limitations as instant claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112. 
Furthermore, claim 87 of the reference application is directed to an oligonucleotide conjugate wherein the oligonucleotide is an siRNA which comprises the same modifications as recited in the instant claims. Upon reading the claims of the reference application the person of ordinary skill in the art would consult the ’058 specification to determine suitable oligonucleotides and would find in Table 1 sequences identical to those recited in instant claim 93.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76, 77, 79, 80, 84, 87, 89, 91-100, 102 and 103 of copending Application No. 16/764,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine; the structure of the oligonucleotide backbone; and methods of treating in a subject in need thereof a pathological condition or disease caused by expression of a specific gene in hepatocytes using these conjugates.
Claim 93 of the reference application is directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker, which also has the same variations and is thus a species of the instant claims. The other cited claims of the reference application are directed to the same limitations as instant claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112. 
Furthermore, claim 85 of the reference application is directed to an oligonucleotide conjugate wherein the oligonucleotide is an siRNA which comprises the same modifications as recited in the instant claims. Upon reading the claims of the reference application the person of ordinary skill in the art would consult the ’307 specification to determine suitable oligonucleotides and would find in Table 1 sequences identical to those recited in instant claim 93.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98 and 99 of copending Application No. 16/758,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine; the structure of the oligonucleotide backbone; and methods of treating in a subject in need thereof a pathological condition or disease caused by expression of a specific gene in hepatocytes using these conjugates.
Claim 1 of the reference application is directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker, which also has the same variations and is thus a species of the instant claims. The other cited claims of the reference application are directed to the same limitations as instant claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112. 
Furthermore, claim 38 of the reference application is directed to an oligonucleotide conjugate wherein the oligonucleotide is an siRNA which comprises the same modifications as recited in the instant claims. Upon reading the claims of the reference application the person of ordinary skill in the art would consult the ’532 specification to determine suitable oligonucleotides and would find in Table 1 sequences identical to those recited in instant claim 93.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-97 of copending Application No. 16/758,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the conjugate and ligands to the backbone.  Dependent claims further define the structure of the linkers; the targeting group as one of a number of saccharides including N-acetylgalactosamine; the structure of the oligonucleotide backbone; and methods of treating in a subject in need thereof a pathological condition or disease caused by expression of a specific gene in hepatocytes using these conjugates.
Claim 84 of the reference application is directed to a conjugate and at least two targeting groups, wherein the conjugate and the targeting groups are connected by a linker, which also has the same variations and is thus a species of the instant claims. The other cited claims of the reference application are directed to the same limitations as instant claims 43-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, and 107-112. 
Furthermore, claim 71 of the reference application is directed to an oligonucleotide conjugate wherein the oligonucleotide is an siRNA which comprises the same modifications as recited in the instant claims. Upon reading the claims of the reference application the person of ordinary skill in the art would consult the ’720 specification to determine suitable oligonucleotides and would find in Table 1 sequences identical to those recited in instant claim 93.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable at this time.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635